DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 3 (fig.8) and claims 1-3 and 5-8 in the reply filed on 12/18/2020 remains acknowledged and claim 4 remains withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai JP 2011-144865A in view of Hoff US4035994.
Hirai discloses a transmission (see explanation of Hirai set forth in the previous 1/29/2021 Office Action, which is incorporated herein by reference).
The Hirai connection hole that receives the shaft (12b) has a bottom surface (surface of non-labeled element receiving end face of shaft 12b) and side wall (14a) 
Hoff teaches (fig.2) that a connection hole (hole receiving shaft 30) that receives a shaft (30) was well known to have a bottom surface (surface of 36 receiving end face of shaft 30) and side wall (side wall of 32 receiving side of shaft 30) defined together as portions of a single monolithic member (32 and 36 as seen in fig.2 to be monolithic) as a known equivalent to two-piece construction (see two-piece construction in fig.7).
One of ordinary skill would easily recognize that a single monolith member presents a lower number of parts than two-piece construction and would thus simplify manufacture/assembly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hirai connection hole bottom surface and side wall to be defined together as portions of a single monolithic member (as taught by Hoff fig.2) to reduce parts and simplify manufacture/assembly.
The prior art is not overly complex such that the pertinence of the art to the remaining limitations of the claims is apparent and flows naturally from the previous 1/29/2021 Office action explanations of Hirai and the newly added rational above.1 2 
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection (i.e., the newly added “monolithic” limitation that is lacking in Hirai would have been obvious in light of Hoff). 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.104(c)(2) which states "In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command.  When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable.  The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.
        
        2 See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement… Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…”